DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species (A), claims 1-3, 6-9 and 11-12, in the reply filed on 7/14/2022 is acknowledged.  The traversal is on the ground(s) to the extent rejoinder is or becomes proper.  This is not found persuasive because the traversal does not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claims 4-5, 10 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “310” has been used to designate both “tissue logs” and “tail-seal logs” on page 23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 6-9 and 11-12 are objected to because of the following informalities: the Examiner requests that all instances of “NFC containing” be amended to “NFC-containing” if that was what was intended.  Currently, it appears that the NFC contains a tail-seal adhesive rather than a tail-seal adhesive containing an NFC.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: the Examiner request that the first instance of “NFC” be included ion the preamble parenthetically (NFC) following the full recitation of “nanofibrillated cellulose”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “other than a water soluble cellulose derivative” is referring back to the previously recited “(i) water soluble cellulose derivative,” or a water soluble cellulose derivative in addition to the previously recited “(i) water soluble cellulose derivative,” or some other interpretation.

Regarding claim 2, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “a water soluble polyol comprising polyethylene glycol” is referring back to the previously recited “(ii) water soluble polyol,” or a water soluble polyol in addition to the previously recited “(ii) water soluble polyol,” or some other interpretation.

Regarding claim 3, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “a water soluble cellulose derivative selected from hydroxypropyl methyl cellulose and hydroxypropyl cellulose” is referring back to the previously recited “water soluble cellulose derivative,” or a water soluble cellulose derivative in addition to the previously recited “(i) water soluble cellulose derivative,” or some other interpretation.

Regarding claim 6, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “a water soluble cellulose derivative” is referring back to the previously recited “(i) water soluble cellulose derivative,” or a water soluble cellulose derivative in addition to the previously recited “(i) water soluble cellulose derivative,” or some other interpretation.

Regarding claim 6, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “a water soluble polyol” is referring back to the previously recited “(ii) water soluble polyol,” or a water soluble polyol in addition to the previously recited “(ii) water soluble polyol,” or some other interpretation.

Regarding claim 11, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “a water soluble cellulose derivative” is referring back to the previously recited “(i) water soluble cellulose derivative,” or a water soluble cellulose derivative in addition to the previously recited “(i) water soluble cellulose derivative,” or some other interpretation.

Regarding claim 11, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “a water soluble polyol” is referring back to the previously recited “(ii) water soluble polyol,” or a water soluble polyol in addition to the previously recited “(ii) water soluble polyol,” or some other interpretation.

Regarding claim 11, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “nanofibrillated cellulose” is referring back to the previously recited “(b) nanofibrillated cellulose,” or a nanofibrillated cellulose in addition to the previously recited “(b) nanofibrillated cellulose,” or some other interpretation.

Regarding claim 12, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “a water soluble cellulose derivative” is referring back to the previously recited “(i) water soluble cellulose derivative,” or a water soluble cellulose derivative in addition to the previously recited “(i) water soluble cellulose derivative,” or some other interpretation.

Regarding claim 12, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “a water soluble polyol” is referring back to the previously recited “(ii) water soluble polyol,” or a water soluble polyol in addition to the previously recited “(ii) water soluble polyol,” or some other interpretation.

Regarding claim 12, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “nanofibrillated cellulose” is referring back to the previously recited “(b) nanofibrillated cellulose,” or a nanofibrillated cellulose in addition to the previously recited “(b) nanofibrillated cellulose,” or some other interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBrash (US 6342297 B1) in view of Combs et al. (US 2015/0090156 A1).

Regarding claim 1-3 and 6-9, Labrash teaches a rolled paper product comprising a core (5) about which a rolled body of, for example, tissue or towel (4) is wound, wherein the tail of the roll (2) is bounded to the body of the roll (3) by a water-based, tail-tie adhesive (tail-seal adhesive, (a) water) (column 6, lines 29-32 and figure 1); which said paper product is, inter alia, paper towels (column 6, lines 16-28).  Labrash also teaches that the tail tie adhesive comprises a) at least one water soluble cellulose derivative and at least one water soluble polyol (column 2, lines 10-23) and which said water soluble cellulose derivative and water soluble polyol are, inter alia, hydroxypropyl cellulose or hydroxymethyl cellulose (column 2, lines 60-64) and, inter alia, polyethylene glycol, respectively (current claims 2-3 and 6-9) (column 3, lines 19-40).

Labrash is silent to the tail tie adhesive compositions comprising nanofibrillated cellulose.

However, Combs teaches adhesive compositions comprising starch derivatives, cellulose derivatives and additives (para 0018) for adhering paper to itself (para 0116), which said additives are, inter alia, cellulose nano fibrils (NFC, nanofibrillated cellulose) towards decreasing the cost of the adhesive composition but also decreasing the adhesive strength (para 0014, 0066).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include the cellulose nano fibrils of Combs in the tail tie adhesive compositions of Labrash towards said compositions having a balance of decreased cost and adhesive strength based on the requirements of the prior art’s intended application as in the present invention.

Regarding claims 11-12, Labrash teaches that the water soluble cellulose derivative is present at 0.5 to 2 % by weight, the polyethylene glycol is present at 3.1 % by weight, the water soluble monomeric polyol is present at 0.8 % by weight, and the ratio of cellulose derivative to the glycol is 1:4 to 1:11, or the ratio of glycol:cellulose derivative of 4 to 11 (column 5, lines 24-59), which overlaps that presently claimed as recited in current claim 11, Item (b) and current claim 12, Item (b). 
The Examiner notes that the proportions of the water soluble cellulose derivative and the water soluble polyol(s) overlaps that recited in Item (b) of current claims 11-12.  The Examiner also notes that, while the body-text of LaBrash does not specify the proportions of the water employed in the disclosed adhesive compositions, the inventive examples of Labrash demonstrate that the disclosed invention was directed to adhesive compositions comprising water above 90 % by weight (see inventive examples 1 and 6-7).  In addition, Combs instructs that polyethylene is a viscosity modifier (para 0074) and cellulose derivatives provide adhesives with clarity and stiffness but diminish flowability (para 0038).  The Examiner also reiterates that Combs teaches that the cellulose nano fibrils decrease the cost of the adhesive composition but also decrease the adhesive strength.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include the cellulose nano fibrils of Combs in the tail tie adhesive compositions of Labrash, and in the presently claimed proportions, towards said compositions having a balance of decreased cost and adhesive strength based on the requirements of the prior art’s intended application as in the present invention; and to further provide the disclosed water, polyol(s) and cellulose derivatives in the proportions and the ratios identical to that presently claimed based on the viscosity, clarity, stiffness and flowability, the latter of which is further directly related to the flow-increasing properties imparted to compositions via the inclusion of a solvent (i.e. water in the current situation), required of the prior art’s intended application as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/30/2022